PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Gooden, Marcus
Application No. 14/496,854
Filed: 25 Sep 2014
For: Portable and Compact Accessory Holder
:
:
:
:	DECISION ON PETITION
:
:
:

This is a decision on the renewed petition under the unintentional provisions of 37 CFR 1.137(a), filed March 5, 2021, to revive the above-identified application.

The petition is GRANTED.

The application became abandoned August 23, 2015 for failure to timely submit a reply to the non-final Office action mailed May 22, 2015, which set a three (3)-month shortened statutory period for reply. No reply was filed. On December 3, 2015, a Notice of Abandonment was mailed. On February 3, 2021, a petition to revive was filed. On February 24, 2021 a decision dismissing the petition was mailed.

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) the reply in the form of the reply of February 3, 2021, (2) the petition fee of $525.00 , and (3) a proper statement of unintentional delay.

Petitioner has provided an adequate explanation that the delay was unintentional. 

This application is being referred to Technology Center Art Unit 3735 for appropriate action in the normal course of business on the reply received February 3, 2021.

Telephone inquiries concerning this decision should be directed to the undersigned at (571) 272-3231.

/DOUGLAS I WOOD/Attorney Advisor, OPET